Citation Nr: 0330313	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  03-27 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for diabetes mellitus as a 
result of exposure to herbicide.

(The issue of entitlement to service connection for post-
traumatic stress disorder is addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1969 to November 1970.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2002 rating decision by the Los Angeles, California, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
Although not certified as an issue on appeal when the case 
was transferred to the Board, subsequent correspondence was 
timely received to perfect the veteran's appeal as to this 
matter.  


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  A review of the record 
shows the veteran was notified of the VCAA and how it applies 
to his present appeal by correspondence dated in June 2001.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  In a subsequent decision the Federal 
Circuit also invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) (PVA).  It was noted that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
was misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  

Although the record includes medical evidence indicating 
present diagnoses of diabetes mellitus, the Board notes the 
veteran's reported experiences in Vietnam have not been 
verified.  He claims that his service in Vietnam involved 
visits and missions on land, including an incident in 
approximately June 1969 when he witnessed the deaths of 
2 friends when a child threw a hand grenade into a cab and an 
incident in August or September 1969 when he sustained 
injuries, including having been shot in the forehead, during 
a land battle with the Vietcong (also reported as having been 
incurred in helicopter combat).  The Board finds additional 
development is required to attempt to verify the veteran's 
service in Vietnam.

In addition, as the veteran claims he was involved in combat 
during service in Vietnam, the Board finds this matter must 
be specifically addressed by the RO.  The evidence also shows 
the veteran is receiving Social Security Administration (SSA) 
disability benefits, but that the medical records associated 
with that claim are not of record.

VA law provides that where a veteran served 90 days or more 
of continuous, active military service during a period of war 
certain disorders associated with herbicide agent exposure in 
service, including diabetes mellitus, may be presumed service 
connected.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.  Veterans diagnosed with an enumerated disease who, 
during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307. 

VA's General Counsel has held that service on a deep-water 
naval vessel in waters off the shore of the Republic of 
Vietnam does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C. § 101(29)(A).  VAOPGCPREC 
27-97.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

VA's General Counsel has held that "the ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 
38 U.S.C.A. § 1154(b), requires that a veteran participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOGCPREC 12-99.

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment he received for 
diabetes mellitus since September 2001.  
The RO should obtain complete copies of 
the medical records (not already in the 
claims folder) from all identified 
sources.  

3.  The RO should obtain the records 
associated with the veteran's claim for 
SSA benefits.  The RO must make continued 
efforts to obtain these records unless it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain them would be futile.

4.  The RO should make another attempt to 
verify the veteran's claimed experiences 
in Vietnam from the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR) at 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  If 
USASCRUR is unable to provide such 
information, they should be asked to 
identify the agency or department that 
may provide such information and the RO 
should conduct follow-up inquiries 
accordingly.  

5.  Thereafter, the RO must make specific 
determinations, based on the complete 
record, as to whether the veteran engaged 
in combat with the enemy or had service 
in the Republic of Vietnam for purposes 
of 38 U.S.C. § 101(29)(A).  In reaching 
these determinations, the RO should 
address any credibility questions raised 
by the record. 

6.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purposes of this remand are to ensure compliance and to 
assist with the requirements of VCAA in keeping with the 
holding of the Federal Circuit in DAV and PVA, supra.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



